  Case 15-00266         Doc 53     Filed 11/16/18 Entered 11/16/18 08:29:02              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-00266
         PIPER L SHELBY JAMES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/06/2015.

         2) The plan was confirmed on 04/06/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-00266       Doc 53        Filed 11/16/18 Entered 11/16/18 08:29:02                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $29,090.95
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $29,090.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,461.65
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,283.19
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,744.84

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured           0.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured            NA       1,250.00        1,250.00           0.00       0.00
BECKER PROFESSIONAL ED           Unsecured      3,265.00            NA              NA            0.00       0.00
BLUE ISLAND CLINIC CO            Unsecured      2,188.31         397.77          397.77           0.00       0.00
CAPITAL ONE                      Unsecured         417.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured           0.00        576.59          576.59           0.00       0.00
CAVALRY SPV I LLC                Unsecured         457.00        547.21          547.21           0.00       0.00
CITY OF CALUMET CITY             Unsecured         150.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY             Unsecured         150.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         808.00            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         400.00        808.00          808.00           0.00       0.00
COMED                            Unsecured         596.00           NA              NA            0.00       0.00
ECMC                             Unsecured     19,220.00     37,011.07        37,011.07           0.00       0.00
FIRST PREMIER BANK               Unsecured         371.00           NA              NA            0.00       0.00
FIRST RATE FINANCIAL             Unsecured      2,985.50            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured      1,500.00          11.16           11.16           0.00       0.00
IL DEPT OF REVENUE               Priority             NA          96.92           96.92           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA         348.00          348.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      6,000.00       3,276.22        3,276.22           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         384.77          384.77           0.00       0.00
JOSTENS INC                      Unsecured         197.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         244.80           NA              NA            0.00       0.00
MERRICK BANK                     Unsecured      1,506.00       1,457.47        1,457.47           0.00       0.00
METROSOUTH MEDICAL CENTER        Unsecured      4,200.00       2,792.92        2,792.92           0.00       0.00
MIDNIGHT VELVET                  Unsecured           0.00        293.74          293.74           0.00       0.00
MONTGOMERY WARD                  Unsecured           0.00        208.08          208.08           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00        500.00          500.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00        200.00          200.00           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,553.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      1,123.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      1,111.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-00266        Doc 53        Filed 11/16/18 Entered 11/16/18 08:29:02                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid         Paid
NAVIENT SOLUTIONS INC             Unsecured     15,945.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      9,292.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      9,116.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      9,116.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      4,557.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      3,930.00            NA           NA            0.00        0.00
NAVIENT SOLUTIONS INC             Unsecured      3,075.00            NA           NA            0.00        0.00
Penn Foster                       Unsecured         969.00           NA           NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00      1,544.33     1,544.33           0.00        0.00
PHEAA                             Unsecured     16,045.00            NA           NA            0.00        0.00
PRA RECEIVABLES MGMT              Unsecured      4,526.00       3,792.90     4,942.90           0.00        0.00
PRA RECEIVABLES MGMT              Secured       13,475.00     14,625.00     13,475.00      8,147.43      876.92
PRA RECEIVABLES MGMT              Unsecured         954.00        880.09       880.09           0.00        0.00
PRA RECEIVABLES MGMT              Unsecured         669.00        683.05       683.05           0.00        0.00
Professional Account Services     Unsecured         352.77           NA           NA            0.00        0.00
QUANTUM3 GROUP LLC                Secured       16,950.00     24,142.23     22,142.23     14,687.01    2,634.75
QUANTUM3 GROUP LLC                Unsecured      4,526.00            NA           NA            0.00        0.00
RADIOLOGICAL PHYSICIANS           Unsecured         105.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SALLIE MAE                        Unsecured           0.00           NA           NA            0.00        0.00
SANTANDER CONSUMER USA            Unsecured           0.00           NA           NA            0.00        0.00
SYNCB CARE CREDIT                 Unsecured         800.00           NA           NA            0.00        0.00
SYNCHORONY BANK                   Unsecured         100.00           NA           NA            0.00        0.00
UNION WORKERS CREDIT SERVICES     Unsecured         264.00           NA           NA            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured      9,052.00     23,134.20     23,134.20           0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured     16,372.00     37,736.92     37,736.92           0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured      7,840.00     13,985.84     13,985.84           0.00        0.00
US BANK NA                        Unsecured           0.00        538.72       538.72           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     19,129.00     40,751.21     40,751.21           0.00        0.00
VERIZON WIRELESS                  Unsecured         303.00           NA           NA            0.00        0.00
WEBBANK/FINGERHUT                 Unsecured         384.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-00266         Doc 53      Filed 11/16/18 Entered 11/16/18 08:29:02                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $35,617.23         $22,834.44         $3,511.67
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $35,617.23         $22,834.44         $3,511.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $444.92                $0.00            $0.00
 TOTAL PRIORITY:                                            $444.92                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $173,912.26                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,744.84
         Disbursements to Creditors                            $26,346.11

TOTAL DISBURSEMENTS :                                                                      $29,090.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
